The plaintiff in error was convicted in the county court of Kiowa county on a charge of having in his possession intoxicating liquors with intent to sell the same and his punishment fixed at a fine of $350 and confinement in the county jail for a period of four months.
The appeal was lodged in this court May 18, 1927, and plaintiff in error was at large upon an appeal bond. The Attorney General has filed a motion in this court, supported by the affidavit of W.E. Settle, undersheriff, that the defendant, Leo T. Wynn, after filing said appeal, committed a felony in said Kiowa county and is now a fugitive from justice and without the jurisdiction of this court.
It has been uniformly held by this court that, where a person is convicted of a crime and has prosecuted an appeal bond to this court and thereafter becomes a fugitive from justice or is otherwise beyond the jurisdiction of this court and cannot be made to respond to any judgment or order that might be made in this case, the appeal will be dismissed.
For the reasons assigned, the appeal is dismissed.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 127